             Case 17-22461-AJC      Doc 93    Filed 11/06/19   Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                www.flsb.uscourts.gov


In re: Tamara Vernon,                                 Case No.17-22461

                                                     Chapter 13
Debtor(s)                    /



             DEBTOR TAMARA VERNON’S MOTION OBJECTING TO
               HABITAT FOR HUMANITY OF GREATER MIAMI’S
                      NOTICE OF PAYMENT CHANGE

      Pursuant to Bankruptcy Rule 3002.1 (b) (2), debtor files her motion objecting to

creditor Habitat for Humanity of Greater Miami’s Notice of Payment Change and states:

       1.    Creditor Habitat for Humanity of Greater Miami filed a Notice of Payment

change on September 24, 2019, stating that debtor’s mortgage payment would increase

to $688.12 effective December 1, 2019.

      2.     Debtor objects to this NPC for the following reasons:

             a. The NPC states on page 1 that the current escrow is $741.99; that has

                never been the escrow payment;

             b. The NPC detail on page 5 states that Habitat has decided to collect an

                escrow shortage of $354.79 over 30 days; debtor must be allowed to

                pay any escrow shortage over the remaining months of her Plan; and

             c. The NPC detail on page 5 states that the new mortgage payment

                effective November 1, 2019, is $1042.91; this conflicts with the New

                Total Payment of $688.12 as stated on page 1.
             Case 17-22461-AJC       Doc 93     Filed 11/06/19   Page 2 of 2




       3.      Creditor Habitat must allow the debtor to pay any escrow shortage over


the remaining months of the Plan and rectify the conflicting information in the NPC.




                                         Respectfully submitted,
                                         LEGAL SERVICES OF GREATER
                                          MIAMI, INC.

                                         By _______/s/__________________________
                                         Carolina A. Lombardi
                                         Florida Bar No. 0241970
                                         4343 West Flagler Street, Ste. 100
                                         Miami, FL 33134
                                         Telephone/Facsimile: (305) 438-2427
                                         Primary Email:
                                         Clombardi@legalservicesmiami.org;
                                         Alt. Email: Sfreire@legalservicesmiami.org




                                            2
